361 U.S. 36 (1959)
QUICKIE TRANSPORT CO.
v.
UNITED STATES ET AL.
No. 338.
Supreme Court of United States.
Decided October 26, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA.
Gordon Rosenmeier for appellant.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Richard A. Solomon, Robert W. Ginnane and Francis A. Silver for the United States and the Interstate Commerce Commission, Adolph J. Bieberstein for Indianhead Truck Line, Inc., and Perry R. Moore for Schirmer Transportation Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.